DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the Toroman et al. US Patent No. 11,295,414. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 1 of the instant application, based on broadest reasonable interpretation, are only a subset of the claim limitations set forth in the patented claim 1. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before. 
 




Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of the Toroman et al. US Patent No. 11,295,414. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 1 of the instant application, based on broadest reasonable interpretation, are only a subset of the claim limitations set forth in the patented claim 11. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before. 
 




Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of the Toroman et al. US Patent No. 11,295,414. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 17 of the instant application, based on broadest reasonable interpretation, are only a subset of the claim limitations set forth in the patented claim 11. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before. 
because it is only a subset of what has been claimed before. 
 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mills US-PGPUB No. 2016/0203176 (hereinafter Mills) in view of Beedgen et al. US-PGPUB No. 2019/0258677 (hereinafter Beedgen) and Kawata et al. US-PGPUB No. 2021/0125387 (hereinafter Kawata). 
Re Claim 1: 
Mills teaches a computer-implemented method comprising:
generating, from time series data, a plurality of tiles for each of a plurality of resolutions (Mills teaches at FIG. 2 that each YEAR super-tile has a plurality of tiles with one resolution of the plurality of resolutions {MONTHS, DAYS, HOURS, SECONDS} wherein each plurality of tiles 200-201-202-203 is associated with a different resolution in FIG. 2 of Mills and each YEAR super-tile has a plurality of tiles with one resolution of the plurality of resolutions {MONTHS, DAYS, HOURS, SECONDS}), 
wherein the plurality of tiles associated with one resolution covers the same time period as the plurality of tiles associated with another resolution of the plurality of resolutions (
Mills teaches FIG. 2 that the plurality of tiles 200 (tiles with SECONDS resolution) covers the same time period (one YEAR period) of the super-tile 204 as the plurality of tiles 201/202/203 HOURS/DAYS/MONTHS over one-year period), 
wherein each tile of the plurality of tiles for each resolution of the plurality of resolutions has a common number N of values (
Mills teaches at Paragraph 0080 that the section 604 may also include a button which allows the user to select from a number of rollup function results to display, avg, min, max, sum, gaps. 
Mills teaches FIG. 2 that the plurality of tiles 200 (tiles of seconds) covers the same time period of the super-tile 204 as the plurality of tiles 201/202/203 over a year period), 
wherein the N values represent all measurements associated with a duration of time covered by the tile in the time series data, 
wherein the duration of time is based on the associated resolution (Mills teaches at Paragraph 0080 that the section 604 may also include a button which allows the user to select from a number of rollup function results to display, avg, min, max, sum, gaps); 
receiving, after generating the pluralities of tiles, a first user request from a requesting computer, the first user request specifying a first timestamp and a first resolution of the plurality of resolutions (
Mills teaches at FIGS. 6-7 and Paragraph 0077 that user requested a retrieval and calculation of rollups on a year’s worth of one-second data on a currently active stream, it would take several seconds just to read the one-second data off the disc drive and at Paragraph 0079 that the time extents used in the display areas 612, 614 is determined via time controls 616 and at Paragraph 0080 that the section 604 may also include a button called “Data Points” which allows the user to select from a number of different rollup function results to display and at Paragraph 0081 that the user is viewing one hour values…By selecting an element of the graph, the display changes to show five-minute intervals within the selected hour); 
identifying a storage location of a first tile of the pluralities of tiles based on the first timestamp and the first resolution and, in response, retrieving the first tile at the storage location (Mills teaches at Paragraph 0035 when measurement data is received via a network transaction with a remote sensor device, the measurement data is added to a storage location 200A for stream 200 based on a timestamp included with the data and the time interval associated with the storage location 200A. 
Mills teaches at FIG. 2 identifying a storage location of a first tile 200/201/202/203 in the first supertile 204 and in response retrieving the first tile at the storage location and at Paragraph 0050 so steam 200 may actually record data in one-second intervals, but the data may be uploaded to the service every 10 seconds). 

Mills does not explicitly teach the claim limitation: 
transmitting a first response including the first tile and no other tile to the requesting computer for generating a visualization of the N values of the first tile simultaneously.
Beedgen implicitly teaches the claim limitation of transmitting a first response including the first tile and no other tile to the requesting computer for generating a visualization of the N values of the first tile simultaneously (
Beedgen teaches at Paragraph 0290 for a query over a time range within the last 24 hours, an existing system would scan 90* more data than strictly necessary. Using the techniques described herein, the system would be aware that 89,000 of the time series have no data in the last 24 hours. Thus, the techniques provide performance improvements that allow for pre-filtering down to the 1,000 entries (corresponding to the one 24-hour tile) which may actually contain data. 
Beedgen shows at FIG. 17 and Paragraph 0296-0297 displaying a plurality of aggregated values (e.g., average, 99th percentiles) for an aggregated 24-hour window (24-hour buckets/tiles) while the time series is divided into the two-super-tiles (partitions). 
Beedgen teaches at Paragraph 0262 bucketing the raw logs into buckets of time intervals such as one-minute buckets or five-minute buckets and at Paragraph 0296 that the 24-hour window used in the examples described herein may be selected and at Paragraph 0297 involving time-series indexing of time series with a 24-hour threshold that buckets time series into two partitions (24-hour buckets). 
Beedgen teaches at Paragraph 0270 that it is possible to display the results of a counting aggregation query by time and at Paragraph 0273 that users would like to query the metrics time series in aggregation. A user might wish to see, for example, the average of all CPU usage over time in a cluster of machines. When they query the system, users will then specify only a subset of the identifying metadata they are interested in. The system will then match all the time series identified by the subset of identifying metadata provided, and execute the query using a desired aggregation function (average, 99th percentiles, …) over all the data points in all the time series. 
Beedgen teaches at Paragraph 0297 that finer partitioning may be provided by adding a time level indexing scheme ta the granularity of weeks or months and at FIG. 20 and Paragraph 0317 receiving a query and the query comprising a set of query metadata and a query time range and the selected metrics time series is returned and the selected metrics time series is visualized in a graphical user interface). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Beedgen’s teaching of displaying multiple aggregated values associated with each aggregation unit time interval/zone (24 hours) for a number of aggregated values based on the aggregation function to have modified Mills’s display of aggregated values to have displayed multiple aggregated values simultaneously at each aggregation unit time interval/zone. One of the ordinary skill in the art would have been motivated to have provided multiple aggregated values for each aggregation unit time interval/zone. 
In the same field of endeavor, Kawata implicitly teaches at FIG. 7 and 16-17 and Paragraph 0133 and Paragraph 0147 the claim limitation of transmitting a first response including the first tile and no other tile to the requesting computer for generating a visualization of the N values of the first tile simultaneously (
Kawata teaches at FIG. 8 and Paragraph 0093-0094 that aggregation unit 610 is the 24-hour buckets/tiles when the 24-hour time input frame is selected and the evaluation start date/time input frame 604 is an input field for the administrator to operate the input/output device 30 to specify the date and time to start the evaluation of the cluster. Kawata teaches at FIG. 13 and Paragraph 0132 that each of the histograms 612a/612b/612c/612d corresponding to the 24-hour bucket/time is separately created at a time for each aggregation unit time. 
Kawata teaches at Paragraph 0133 that the graph 602 including histograms is displayed and the measured values are aggregated based on the input values of the graph display start date/time input frame 608, the graph display end date/time input frame 609 and the aggregation unit time input frame 610 and at Paragraph 0147 and Paragraph 0151 that the graph of FIG. 14 is displayed as a graph with the aggregation unit time being “12 hours” and at FIG. 7 that Region 1, Region 2, Region 3 and Region 4 correspond to the claimed super-tiles and at FIGS. 16-17 and each bar graph represents a super-tile wherein a plurality of aggregated values of each bar tile/measurement are displayed simultaneously for clusters c1/c2/c3 of each bar chart/tile of each aggregation unit time in FIG. 17 and for measurement item a and measurement item b of each bar tile in FIG. 7). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Kawata’s teaching of displaying multiple aggregated values with respect to each aggregation unit time interval/zone (e.g., 24-hour) for a number of measurement units/clusters to have modified Mills and Beedgen’s display of aggregated values to have displayed multiple measurement units at each aggregation unit time interval/zone. One of the ordinary skill in the art would have been motivated to have provided multiple aggregated values for each aggregation unit time interval/zone. 

Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that each tile of the plurality of tiles associated with a certain resolution of the plurality of resolutions corresponds to a common length of time.
Mills and Beedgen teach the claim limitation that each tile of the plurality of tiles associated with a certain resolution of the plurality of resolutions corresponds to a common length of time (
Mills teaches FIG. 2 that the plurality of tiles 200 (tiles of seconds) covers the same time period of the super-tile 204 as the plurality of tiles 201/202/203 over a year period. 
Beedgen shows at FIG. 17 and Paragraph 0296-0297 displaying a plurality of aggregated values (e.g., average, 99th percentiles) for an aggregated 24-hour window (24-hour buckets/tiles) while the time series is divided into the two-super-tiles (partitions). 
Beedgen teaches at Paragraph 0262 bucketing the raw logs into buckets of time intervals such as one-minute buckets or five-minute buckets and at Paragraph 0296 that the 24 hour window used in the examples described herein may be selected and at Paragraph 0297 involving time-series indexing of time series with a 24 hour threshold that buckets time series into two partitions (24-hour buckets). 
).  
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that aggregating, for a certain tile associated with a certain resolution of the plurality of resolutions, values in a plurality of tiles associated with a lower resolution.
Beedgen and Mills teaches the claim limitation that aggregating, for a certain tile associated with a certain resolution of the plurality of resolutions, values in a plurality of tiles associated with a lower resolution (
Mills teaches at Paragraph 0080 that the section 604 may also include a button which allows the user to select from a number of rollup function results to display, avg, min, max, sum, gaps. 
Beedgen shows at FIG. 17 and Paragraph 0296-0297 displaying a plurality of aggregated values (e.g., average, 99th percentiles) for an aggregated 24-hour window (24-hour buckets/tiles) while the time series is divided into the two-super-tiles (partitions). 
Beedgen teaches at Paragraph 0262 bucketing the raw logs into buckets of time intervals such as one-minute buckets or five-minute buckets and at Paragraph 0296 that the 24 hour window used in the examples described herein may be selected and at Paragraph 0297 involving time-series indexing of time series with a 24 hour threshold that buckets time series into two partitions (24-hour buckets). 
Beedgen teaches at Paragraph 0270 that it is possible to display the results of a counting aggregation query by time and at Paragraph 0273 that users would like to query the metrics time series in aggregation. A user might wish to see, for example, the average of all CPU usage over time in a cluster of machines. When they query the system, users will then specify only a subset of the identifying metadata they are interested in. The system will then match all the time series identified by the subset of identifying metadata provided, and execute the query using a desired aggregation function (average, 99th percentiles, …) over all the data points in all the time series. 
Beedgen teaches at Paragraph 0297 that finer partitioning may be provided by adding a time level indexing scheme ta the granularity of weeks or months and at FIG. 20 and Paragraph 0317 receiving a query and the query comprising a set of query metadata and a query time range and the selected metrics time series is returned and the selected metrics time series is visualized in a graphical user interface). 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the N values includes a count value, a top value, a unique value, or a frequency value over all measurements associated with a first duration of time covered by the first tile.
Beedgen and Mills teaches the claim limitation that the N values includes a count value, a top value, a unique value, or a frequency value over all measurements associated with a first duration of time covered by the first tile (
Mills teaches at Paragraph 0080 that the section 604 may also include a button which allows the user to select from a number of rollup function results to display, avg, min, max, sum, gaps. 
Beedgen shows at FIG. 17 and Paragraph 0296-0297 displaying a plurality of aggregated values (e.g., average, 99th percentiles) for an aggregated 24-hour window (24-hour buckets/tiles) while the time series is divided into the two-super-tiles (partitions). 
Beedgen teaches at Paragraph 0262 bucketing the raw logs into buckets of time intervals such as one-minute buckets or five-minute buckets and at Paragraph 0296 that the 24 hour window used in the examples described herein may be selected and at Paragraph 0297 involving time-series indexing of time series with a 24 hour threshold that buckets time series into two partitions (24-hour buckets). 
Beedgen teaches at Paragraph 0270 that it is possible to display the results of a counting aggregation query by time and at Paragraph 0273 that users would like to query the metrics time series in aggregation. A user might wish to see, for example, the average of all CPU usage over time in a cluster of machines. When they query the system, users will then specify only a subset of the identifying metadata they are interested in. The system will then match all the time series identified by the subset of identifying metadata provided, and execute the query using a desired aggregation function (average, 99th percentiles, …) over all the data points in all the time series. 
Beedgen teaches at Paragraph 0297 that finer partitioning may be provided by adding a time level indexing scheme ta the granularity of weeks or months and at FIG. 20 and Paragraph 0317 receiving a query and the query comprising a set of query metadata and a query time range and the selected metrics time series is returned and the selected metrics time series is visualized in a graphical user interface). 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mills US-PGPUB No. 2016/0203176 (hereinafter Mills) in view of Beedgen et al. US-PGPUB No. 2019/0258677 (hereinafter Beedgen); 
Kawata et al. US-PGPUB No. 2021/0125387 (hereinafter Kawata); 
Borah US-PGPUB No. 2017/0317874 (hereinafter Borah); Takada et al. US-Patent No. 7,697,816 (Takada) and Cho et al. US-PGPUB No. 2017/0255709 (Cho).
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that generating a plurality of supertiles for each resolution of the plurality of resolutions, wherein each of the plurality of supertiles associated with the resolution corresponds to a group of tiles of the plurality of tiles associated with the resolution and includes a supertile header that indicates a storage offset of each tile of the group of tiles.
Mills and Beedgen teach the claim limitation that generating a plurality of supertiles for each resolution of the plurality of resolutions, wherein each of the plurality of supertiles associated with the resolution corresponds to a group of tiles of the plurality of tiles associated with the resolution (Mills teaches at FIG. 2 each of the plurality of supertiles of YEAR associated with the resolution corresponds to a group of tiles 200/201/202/203 of the plurality of tiles associated with the resolution. 
Beedgen shows at FIG. 17 and Paragraph 0296-0297 displaying a plurality of aggregated values (e.g., average, 99th percentiles) for an aggregated 24-hour window (24-hour buckets/tiles) while the time series is divided into the two-super-tiles (partitions). 
Beedgen teaches at Paragraph 0262 bucketing the raw logs into buckets of time intervals such as one-minute buckets or five-minute buckets and at Paragraph 0296 that the 24-hour window used in the examples described herein may be selected and at Paragraph 0297 involving time-series indexing of time series with a 24-hour threshold that buckets time series into two partitions (24-hour buckets)). 
Mills do not explicitly teach the claim limitation of “wherein each of the plurality of supertiles associated with the resolution….includes a supertile header that indicates a storage offset of each tile of the group of tiles”. 
Mills at least suggests these claim limitations in the database tables of Mills. Mills teaches at Paragraph 0083 that the streams 804, 806 and 808 may be implemented as database structures (e.g., tables), each entry database storing at least date-time stamp and a data value. It is old and well known that each of the database tables is retrieved based on each of the database pointers. For example, each of the YEARS tables includes a plurality of MONTHS tables which are retrieved using the database pointers corresponding to the offset storage locations of the MONTHS tables stored in a particular YEAR table. Mills’s database MONTHS tables within each YEAR table are inherently indexed (e.g., 1, 2, …., 12). Therefore, the YEAR super-tile 204A includes a super-tile header (with indices/pointers) pointing to the (1, 2, …., 12) MONTHS tables that the indices/pointers include a storage offset of each MONTH table. For example, a SQL SELECT statement may be used to retrieve tile records from one or more super-tile tables in a SQL database according to clauses such as “FROM” and “WHERE” such as SELECT t1.MONTH FROM table t1 WHERE t1.MONTH=1. The SQL SELECT command can be used to lookup the record with the key value within the database table. Accordingly, Mills’ YEAR super-tile 204A as a database table inherently includes key values (super-tile header) for the MONTHS tables/records. 

However, arranging a super-tile header together with the tiles within the super-tile has been old and well known in the art. For example, a table/record storage (address) header/pointer has been old and well-known in the art as being attached to the table/record wherein the entries of the table/record can be retrieved using the respective table/record storage header. 
For example, Bora implicitly teaches at FIGS. 3A-3B and Paragraph 0043-0047 the supertile header where keys are stored for the super-tile 300. Takada et al. US-Patent No. 7,697,816 teaches at FIG. 3 a supertile (BL1) header 221 with tiles 222-1, 222-2, …. 222-4. 
Cho et al. US-PGPUB No. 2017/0255709 teaches at FIG. 4A and Paragraph 0077 supertile header 402 with hash buckets 404, 406 and 408 (tiles). 
Incorporating the supertile header of Bora/Cho/Takada into Mills would allow Mills to have attached indices/pointers together with the tile entries forming the super-tile to have efficiently retrieved a storage location of the tile 200/201/202/203 of the first supertile 204 using the indexing/pointer for each tile within the first supertile 204 as Mill has taught that a storage location of a first tile 200/201/202/203 in the first supertile 204 is provided and at Paragraph 0050 so stream 200 may actually record data in one-second intervals, but the data may be uploaded to the service every 10 seconds. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided a super-tile data structure having a supertile header for providing metadata relating to the indexing/addressing pointer for retrieval of the individual tile/bucket (Cho Paragraph 0044-0047). One of the ordinary skill in the art would have recognized that the database includes addresses/pointers referencing the data records (tiles) which are implicitly functioning as the super-tile header. 

Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 3 except additional claim limitation that the identifying comprising determining a first supertile from the plurality of supertiles associated with the first resolution based on the first timestamp.
Beedgen and Mills teach the claim limitation that the identifying comprising determining a first supertile from the plurality of supertiles associated with the first resolution based on the first timestamp (Mills teaches at FIG. 2 each of the plurality of supertiles of YEAR associated with the resolution corresponds to a group of tiles 200/201/202/203 of the plurality of tiles associated with the resolution. 
Beedgen shows at FIG. 17 and Paragraph 0296-0297 displaying a plurality of aggregated values (e.g., average, count, 99th percentiles) for an aggregated 24-hour window (24-hour buckets/tiles) while the time series is divided into the two-super-tiles (partitions)….involving time-series indexing of time series with a 24-hour threshold that buckets time series into two partitions (24-hour buckets). 
). 
Re Claim 5: 
The Claim 5 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that a length of a first duration of time associated with the first tile is dependent on the first resolution and includes a time of the first timestamp.
Beedgen and Mills further teach the claim limitation that a length of a first duration of time associated with the first tile is dependent on the first resolution and includes a time of the first timestamp (
Beedgen shows at FIG. 17 and Paragraph 0296-0297 displaying a plurality of aggregated values (e.g., average, count, 99th percentiles) for an aggregated 24-hour window (24-hour buckets/tiles) while the time series is divided into the two-super-tiles (partitions)….involving time-series indexing of time series with a 24-hour threshold that buckets time series into two partitions (24-hour buckets). 
Mills teaches at FIGS. 6-7 and Paragraph 0077 that user requested a retrieval and calculation of rollups on a year’s worth of one-second data on a currently active stream, it would take several seconds just to read the one-second data off the disc drive and at Paragraph 0079 that the time extents used in the display areas 612, 614 is determined via time controls 616 and at Paragraph 0080 that the section 604 may also include a button called “Data Points” which allows the user to select from a number of different rollup function results to display and at Paragraph 0081 that the user is viewing one hour values…By selecting an element of the graph, the display changes to show five-minute intervals within the selected hour); 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mills US-PGPUB No. 2016/0203176 (hereinafter Mills) in view of 
Beedgen et al. US-PGPUB No. 2019/0258677 (hereinafter Beedgen); 
Kawata et al. US-PGPUB No. 2021/0125387 (hereinafter Kawata); 
 and Mittelstadt US-PGPUB No. 2020/0234474 (hereinafter Mittelstadt).
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation of continuously receiving measurements of a signal generated by a sensor of an industrial equipment during operation of the industrial equipment, the generating being performed in real time with respect to receiving the measurements.
Mills does not teach, but Mittelstadt teaches the claim limitation that of continuously receiving measurements of a signal generated by a sensor of an industrial equipment during operation of the industrial equipment, the generating being performed in real time with respect to receiving the measurements (
Mittelstadt teaches at Paragraph 0009 that the sensor data may be data from different sensors of a technical system to be monitored and at Paragraph 0046 that a technical system such as an electrical pump adapted to mine oil downhole and at Paragraph 0029 that at least one second statistical value comprises a mean of the subset of data values, a standard deviation of the subset of data values, a quantile of the subset of data values, a media of the subset of data values can be visualized for monitoring the technical system). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to applied Mills’s visualization system for visualizing the time series data to have visualized Mittelstadt’s time series data collected by the sensors of an industrial equipment. One of the ordinary skill in the art would have been motivated to have provided visualization of aggregated values of the subset of data in the time series data. 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mills US-PGPUB No. 2016/0203176 (hereinafter Mills) in view of Beedgen et al. US-PGPUB No. 2019/0258677 (hereinafter Beedgen); 
Kawata et al. US-PGPUB No. 2021/0125387 (hereinafter Kawata); 
 and Porath et al. US-PGPUB No. 2019/0095508 (hereinafter Porath).
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 8 except additional claim limitation that retrieving a second tile in response to receiving a second user request subsequent to the first user request, 
wherein when the second user request is associated with a zoom gesture, the second tile corresponds to a second duration of time that covers a time of the first timestamp and is different in length from the first duration of time associated with the first tile, and the second tile is in a supertile associated with a second resolution corresponding to the zoom gesture.
Mills further teaches the claim limitation that retrieving a second tile in response to receiving a second user request subsequent to the first user request (
Mills teaches at FIGS. 6-7 and Paragraph 0081 that the user is viewing one hour values…By selecting an element of the graph, the display changes to show five-minute intervals within the selected hour). 
Mills does not teach, but Porath teaches the claim limitation wherein when the second user request is associated with a zoom gesture, the second tile corresponds to a second duration of time that covers a time of the first timestamp and is different in length from the first duration of time associated with the first tile, and the second tile is in a supertile associated with a second resolution corresponding to the zoom gesture (Porath teaches at FIG. 8A and Paragraph 0398 that the request to zoom may result in merely graphically zooming into the previously display visualization and at Paragraph 0265 and Paragraph 0396 that the visualizations provide a synchronized zoom functionality such that a user may zoom into multiple visualizations by indicating a zoom action on a first visualization. For example, a user may select a range of time within the visualization 1922 by clicking and dragging the cursor in the direction of the x-axis select the range of time). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated of the user zoom functionality into the user interface of Mills for the time-series graph to have provided interactive selection of the time range. One of the ordinary skill in the art would have been motivated to have provided user interactive selection of the time range for the time series graph. 
Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 8 except additional claim limitation that retrieving a second tile in response to receiving a second user request subsequent to the first user request, 
wherein when the second user request is associated with a pan gesture, the second tile corresponds to a second duration of time that has the same length as a first duration of time associated with the first tile and covers a time of a second timestamp that is different from the time of the first timestamp.
Mills further teaches the claim limitation that retrieving a second tile in response to receiving a second user request subsequent to the first user request (
Mills teaches at FIGS. 6-7 and Paragraph 0081 that the user is viewing one hour values…By selecting an element of the graph, the display changes to show five-minute intervals within the selected hour). 
Mills does not teach, but Porath teaches the claim limitation wherein when the second user request is associated with a pan gesture, the second tile corresponds to a second duration of time that has the same length as a first duration of time associated with the first tile and covers a time of a second timestamp that is different from the time of the first timestamp (Porath teaches at FIG. 8A and Paragraph 0398 that the request to zoom may result in merely graphically zooming into the previously display visualization and at Paragraph 0265 and Paragraph 0396 that the visualizations provide a synchronized zoom functionality such that a user may zoom into multiple visualizations by indicating a zoom action on a first visualization. For example, a user may select a range of time within the visualization 1922 by clicking and dragging the cursor in the direction of the x-axis select the range of time). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated of the user zoom functionality into the user interface of Mills for the time-series graph to have provided interactive selection of the time range. One of the ordinary skill in the art would have been motivated to have provided user interactive selection of the time range for the time series graph. 

Claims 11-14 rejected under 35 U.S.C. 103 as being unpatentable over 
Mills US-PGPUB No. 2016/0203176 (hereinafter Mills) in view of Beedgen et al. US-PGPUB No. 2019/0258677 (hereinafter Beedgen); 
Kawata et al. US-PGPUB No. 2021/0125387 (hereinafter Kawata); 
 and Tabak et al. US-PGPUB No. 2019/0102440 (hereinafter Tabak).
Re Claim 11:  
Mills teaches a computer-implemented method of managing multi-resolution time series data, comprising: 
generating a user request specifying a time location on a timeline and a resolution of a plurality of resolutions (
Mills teaches at FIG. 2 that each YEAR super-tile has a plurality of tiles with one resolution of the plurality of resolutions {MONTHS, DAYS, HOURS, SECONDS} wherein each plurality of tiles 200-201-202-203 is associated with a different resolution in FIG. 2 of Mills and each YEAR super-tile has a plurality of tiles with one resolution of the plurality of resolutions {MONTHS, DAYS, HOURS, SECONDS}. 
Mills teaches at FIGS. 6-7 and Paragraph 0081 that the user is viewing one-hour values…By selecting an element of the graph, the display changes to show five-minute intervals within the selected hour. Mills teaches at FIGS. 6-7 and Paragraph 0077 that user requested a retrieval and calculation of rollups on a year’s worth of one-second data on a currently active stream, it would take several seconds just to read the one-second data off the disc drive and at Paragraph 0079 that the time extents used in the display areas 612, 614 is determined via time controls 616 and at Paragraph 0080 that the section 604 may also include a button called “Data Points” which allows the user to select from a number of different rollup function results to display and at Paragraph 0081 that the user is viewing one hour values…By selecting an element of the graph, the display changes to show five-minute intervals within the selected hour), 
wherein the time location and the resolution specified in the user request identify a tile in a particular plurality of tiles from multiple pluralities of tiles (Mills teaches at FIGS. 6-7 and Paragraph 0081 that the user is viewing one-hour values…By selecting an element of the graph, the display changes to show five-minute intervals within the selected hour), 
wherein each plurality of tiles of the multiple pluralities of tiles is associated with a different resolution (Mills teaches at FIGS. 6-7 and Paragraph 0081 that the user is viewing one-hour values…By selecting an element of the graph, the display changes to show five-minute intervals within the selected hour. 
It is noted that the resolution of the tiles associated with five-minute intervals is different from that of the tiles associated with one-hour intervals), 
wherein a first plurality of tiles associated with one resolution covers the same time period as a second plurality of tiles associated with another resolution of the plurality of resolutions (
Mills teaches FIG. 2 that the plurality of tiles 200 (tiles with SECONDS resolution) covers the same time period (one YEAR period) of the super-tile 204 as the plurality of tiles 201/202/203 HOURS/DAYS/MONTHS over one-year period). 
receiving data including the tile in response to the user request, 
wherein the tile corresponds to a duration of time covering the time location specified in the user request (
Mills teaches at FIGS. 6-7 and Paragraph 0077 that user requested a retrieval and calculation of rollups on a year’s worth of one-second data on a currently active stream, it would take several seconds just to read the one-second data off the disc drive and at Paragraph 0079 that the time extents used in the display areas 612, 614 is determined via time controls 616 and at Paragraph 0080 that the section 604 may also include a button called “Data Points” which allows the user to select from a number of different rollup function results to display and at Paragraph 0081 that the user is viewing one hour values…By selecting an element of the graph, the display changes to show five-minute intervals within the selected hour. 
Mills teaches at FIGS. 6-7 and Paragraph 0081 that the user is viewing one-hour values…By selecting an element of the graph, the display changes to show five-minute intervals within the selected hour), 
wherein the tile comprises a plurality of aggregated values representing all data time points of the first signal that are in the duration of time corresponding to the tile (
Mills teaches at Paragraph 0080 that the section 604 may also include a button which allows the user to select from a number of rollup function results to display, avg, min, max, sum, gaps); 
generating a graphical display including a visualization of the plurality of aggregated values of the tile 
Mills teaches at Paragraph 0080 that the section 604 may also include a button which allows the user to select from a number of rollup function results to display, avg, min, max, sum, gaps. 
Mills teaches at FIGS. 6-7 and Paragraph 0077 that user requested a retrieval and calculation of rollups on a year’s worth of one-second data on a currently active stream, it would take several seconds just to read the one-second data off the disc drive and at Paragraph 0079 that the time extents used in the display areas 612, 614 is determined via time controls 616 and at Paragraph 0080 that the section 604 may also include a button called “Data Points” which allows the user to select from a number of different rollup function results to display and at Paragraph 0081 that the user is viewing one hour values…By selecting an element of the graph, the display changes to show five-minute intervals within the selected hour).  
Mills does not explicitly teach the claim limitation: 
generating a graphical display including a visualization of the plurality of aggregated values of the tile simultaneously.
Beedgen implicitly teaches the claim limitation of generating a graphical display including a visualization of the plurality of aggregated values of the tile simultaneously (
Beedgen shows at FIG. 17 and Paragraph 0296-0297 displaying a plurality of aggregated values (e.g., average, count, 99th percentiles) for an aggregated 24-hour window (24-hour buckets/tiles) while the time series is divided into the two-super-tiles (partitions). 
Beedgen teaches at Paragraph 0262 bucketing the raw logs into buckets of time intervals such as one-minute buckets or five-minute buckets and at Paragraph 0296 that the 24-hour window used in the examples described herein may be selected and at Paragraph 0297 involving time-series indexing of time series with a 24 hour threshold that buckets time series into two partitions (24-hour buckets). 
Beedgen teaches at Paragraph 0270 that it is possible to display the results of a counting aggregation query by time and at Paragraph 0273 that users would like to query the metrics time series in aggregation. A user might wish to see, for example, the average of all CPU usage over time in a cluster of machines. When they query the system, users will then specify only a subset of the identifying metadata they are interested in. The system will then match all the time series identified by the subset of identifying metadata provided, and execute the query using a desired aggregation function (average, 99th percentiles, …) over all the data points in all the time series. 
Beedgen teaches at Paragraph 0297 that finer partitioning may be provided by adding a time level indexing scheme ta the granularity of weeks or months and at FIG. 20 and Paragraph 0317 receiving a query and the query comprising a set of query metadata and a query time range and the selected metrics time series is returned and the selected metrics time series is visualized in a graphical user interface). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Beedgen’s teaching of displaying multiple aggregated values associated with each aggregation unit time interval/zone (24 hours) for a number of aggregated values based on the aggregation function to have modified Mills’s display of aggregated values to have displayed multiple aggregated values simultaneously at each aggregation unit time interval/zone. One of the ordinary skill in the art would have been motivated to have provided multiple aggregated values for each aggregation unit time interval/zone. 
In the same field of endeavor, Kawata implicitly teaches at FIG. 7 and 16-17 and Paragraph 0133 and Paragraph 0147 the claim limitation of generating a graphical display including a visualization of the plurality of aggregated values of the tile simultaneously (
Kawata teaches at FIG. 8 and Paragraph 0093-0094 that aggregation unit 610 is the 24-hour buckets/tiles when the 24-hour time input frame is selected and the evaluation start date/time input frame 604 is an input field for the administrator to operate the input/output device 30 to specify the date and time to start the evaluation of the cluster. Kawata teaches at FIG. 13 and Paragraph 0132 that each of the histograms 612a/612b/612c/612d corresponding to the 24-hour bucket/time is separately created at a time for each aggregation unit time wherein a plurality of aggregated values for the cluster breakdowns are presented as different graphical elements in colors. 
Kawata teaches at Paragraph 0133 that the graph 602 including histograms is displayed and the measured values are aggregated based on the input values of the graph display start date/time input frame 608, the graph display end date/time input frame 609 and the aggregation unit time input frame 610 and at Paragraph 0147 and Paragraph 0151 that the graph of FIG. 14 is displayed as a graph with the aggregation unit time being “12 hours” and at FIG. 7 that Region 1, Region 2, Region 3 and Region 4 correspond to the claimed super-tiles and at FIGS. 16-17 and each bar graph represents a super-tile wherein a plurality of aggregated values of each bar tile/measurement are displayed simultaneously for clusters c1/c2/c3 of each bar chart/tile of each aggregation unit time in FIG. 17 and for measurement item a and measurement item b o each bar tile in FIG. 7). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Kawata’s teaching of displaying multiple aggregated values with respect to each aggregation unit time interval/zone (e.g., 24-hour) for a number of measurement units/clusters to have modified Mills and Beedgen’s display of aggregated values to have displayed multiple measurement units at each aggregation unit time interval/zone. One of the ordinary skill in the art would have been motivated to have provided multiple aggregated values for each aggregation unit time interval/zone. 

Mills and Beedgen do not teach the claim limitation that  
wherein the user request is for viewing a first signal that is a categorical signal associated with a plurality of categorical events; wherein the first signal is displayed as a barber-pole including a color stripe for each of the plurality of categorical events. 
However, Kawata at least implicitly teaches the claim limitation wherein the user request is for viewing a first signal that is a categorical signal associated with a plurality of categorical events; wherein the first signal is displayed as a barber-pole including a color stripe for each of the plurality of categorical events (
Kawata teaches at FIG. 8 and Paragraph 0093-0094 that aggregation unit 610 is the 24-hour buckets/tiles when the 24-hour time input frame is selected and the evaluation start date/time input frame 604 is an input field for the administrator to operate the input/output device 30 to specify the date and time to start the evaluation of the cluster. Kawata teaches at FIG. 13 and Paragraph 0132 that each of the histograms 612a/612b/612c/612d corresponding to the 24-hour bucket/time is separately created at a time for each aggregation unit time. 
Kawata teaches at FIG. 8 and Paragraph 0093 and Paragraph 0099 that a time-series stacked bar graph is displayed wherein the horizontal axis of the graph 602 represents the date and time and the vertical axis represents the number of products…the graph legend 603 shows the correspondences between cluster numbers of hues. The stacked bar graph with a color stripe represents a barber-pole for each of the plurality of the classified clusters). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Kawata’s teaching of displaying multiple aggregated values with respect to each aggregation unit time interval/zone (e.g., 24-hour) for a number of measurement units/clusters to have modified Mills and Beedgen’s display of aggregated values to have displayed multiple measurement units at each aggregation unit time interval/zone. One of the ordinary skill in the art would have been motivated to have provided multiple aggregated values for each aggregation unit time interval/zone. 

However, in the same field of endeavor, Tabak et al. US-PGPUB No. 2019/0102440 (hereinafter Tabak) teaches the claim limitation wherein the user request is for viewing a first signal that is a categorical signal associated with a plurality of categorical events; wherein the first signal is displayed as a barber-pole including a color stripe for each of the plurality of categorical events (Tabak teaches at FIG. 6 and Paragraph 0063-0064 that UI rendering engine 325 may make requests to APIs to obtain respective scores of an internal indicator and one or more breakdowns….UI rendering engine 325 may then use other APIs to render one or more widgets and pass as parameters to the widgets….GUI 600 may include one or more user interactive screens that allow for a user to interact with a program of UI rendering engine 325 performing one or more of the operations described in FIG. 4B…PA dashboard of UI 600 has widgets 610, 620, 630 and 640. Widget 610 visualizes daily aggregate scores of an external indicator and widgets 620-640 present different visualizations of aggregate scores of the same external indicator for different breakdowns and elements). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Tabak’s displaying of the categorical events (breakdowns) in the form of a barber-pole including a color stripe for each of the categorical events (breakdowns) into Mills, Kawata and Beedgen’s method of displaying the time series events when the time series events are in the form of categorical values. One of the ordinary skill in the art would have been motivated to have plotted bar charts for the categorical events. 
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that a length of the duration of time associated with the tile is dependent on the resolution specified in the user request. 
Mills further teaches the claim limitation that a length of the duration of time associated with the tile is dependent on the resolution specified in the user request (
Mills teaches at Paragraph 0080 that the section 604 may also include a button which allows the user to select from a number of rollup function results to display, avg, min, max, sum, gaps. 
Mills teaches at FIGS. 6-7 and Paragraph 0077 that user requested a retrieval and calculation of rollups on a year’s worth of one-second data on a currently active stream, it would take several seconds just to read the one-second data off the disc drive and at Paragraph 0079 that the time extents used in the display areas 612, 614 is determined via time controls 616 and at Paragraph 0080 that the section 604 may also include a button called “Data Points” which allows the user to select from a number of different rollup function results to display and at Paragraph 0081 that the user is viewing one hour values…By selecting an element of the graph, the display changes to show five-minute intervals within the selected hour. 
Mills teaches at FIGS. 6-7 and Paragraph 0081 that the user is viewing one hour values…By selecting an element of the graph, the display changes to show five-minute intervals within the selected hour).  
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the plurality of aggregated values includes a count value, a top value, a unique value, or a frequency value of all data time points of the first signal that are in the duration of time corresponding to the tile.
Mills and Beedgen further teach the claim limitation that the plurality of aggregated values includes a count value, a top value, a unique value, or a frequency value of all data time points of the first signal that are in the duration of time corresponding to the tile (
Mills teaches at Paragraph 0080 that the section 604 may also include a button which allows the user to select from a number of rollup function results to display, avg, min, max, sum, gaps. 
Beedgen shows at FIG. 17 and Paragraph 0296-0297 displaying a plurality of aggregated values (e.g., average, count, 99th percentiles) for an aggregated 24-hour window (24-hour buckets/tiles) while the time series is divided into the two-super-tiles (partitions)….involving time-series indexing of time series with a 24-hour threshold that buckets time series into two partitions (24-hour buckets). 
Beedgen teaches at Paragraph 0262 bucketing the raw logs into buckets of time intervals such as one minute buckets or five minute buckets and at Paragraph 0296 that the 24 hour window used in the examples described herein may be selected and at Paragraph 0297 involving time-series indexing of time series with a 24 hour threshold that buckets time series into two partitions 
[0262] FIG. 15 illustrates an embodiment of a query interface. Given the time series and log queries specified by Alice, as shown in the example of FIG. 15, the time series metrics and the corresponding raw logs are displayed, overlayed, in the same user interface (UI), as shown at 1502. In particular, a heat map or intensity plot of how many logs there are at a given time is shown. As one example, the intensity plot is performed by bucketing the raw logs into buckets of (adjustable) time intervals (e.g., one minute buckets or five minute buckets). For each bucket, a count is performed to determine the number of logs in the bucket. The intensity for the bucket is dependent on the determined number of logs (e.g., the color for the bucket of time becomes more intense the more logs there are in the bucket). The count of logs in the temporal buckets is one example of rolling up logs. Other rollups or aggregations with different time slices may be determined. Further details regarding overlay displays are described below). 
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the plurality of aggregated values is displayed as proportional bars.
However, in the same field of endeavor, Tabak et al. US-PGPUB No. 2019/0102440 (hereinafter Tabak) teaches the claim limitation that the plurality of aggregated values is displayed as proportional bars (Tabak teaches at FIG. 6 and Paragraph 0063-0064 that UI rendering engine 325 may make requests to APIs to obtain respective scores of an internal indicator and one or more breakdowns….UI rendering engine 325 may then use other APIs to render one or more widgets and pass as parameters to the widgets….GUI 600 may include one or more user interactive screens that allow for a user to interact with a program of UI rendering engine 325 performing one or more of the operations described in FIG. 4B…PA dashboard of UI 600 has widgets 610, 620, 630 and 640. Widget 610 visualizes daily aggregate scores of an external indicator and widgets 620-640 present different visualizations of aggregate scores of the same external indicator for different breakdowns and elements). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Tabak’s displaying of the categorical events (breakdowns) in the form of a barber-pole including a color stripe for each of the categorical events (breakdowns) into Mills and Beedgen’s method of displaying the time series events when the time series events are in the form of categorical values. One of the ordinary skill in the art would have been motivated to have plotted bar charts for the categorical events. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mills US-PGPUB No. 2016/0203176 (hereinafter Mills) in view of Beedgen et al. US-PGPUB No. 2019/0258677 (hereinafter Beedgen); Kawata et al. US-PGPUB No. 2021/0125387 (hereinafter Kawata); 
Tabak et al. US-PGPUB No. 2019/0102440 (hereinafter Tabak) and Triplet et al. US-PGPUB No. 2020/0082013 (hereinafter Triplet).
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 11 except additional claim limitation wherein the graphical display includes a visualization of a second signal that is plotted on the same timescale as the first signal is plotted, wherein the second signal and the first signal are sampled at different rates.
Mills does not, but Triplet teaches the claim limitation wherein the graphical display includes a visualization of a second signal that is plotted on the same timescale as the first signal is plotted, wherein the second signal and the first signal are sampled at different rates (Triplet teaches at FIGS. 7-8 that the second signal is sampled at w = 20 sec while the first signal is sampled at w=10 sec). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have binning according the different sampling rates. One of the ordinary skill in the art would have been motivated to provide different time scale resolutions for the time series for visualization. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mills US-PGPUB No. 2016/0203176 (hereinafter Mills) in view of Beedgen et al. US-PGPUB No. 2019/0258677 (hereinafter Beedgen); Kawata et al. US-PGPUB No. 2021/0125387 (hereinafter Kawata); 
Tabak et al. US-PGPUB No. 2019/0102440 (hereinafter Tabak) and Mittelstadt US-PGPUB No. 2020/0234474 (hereinafter Mittelstadt).
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that receiving a mouse-over input at a particular cursor position on the first signal; in response to receiving the mouse-over input, generating a vertical cursor at the particular cursor position that runs vertically across all plots in the graphical display and generating a caption that indicates at least one of the plurality of aggregated values of the first signal at the particular cursor position. 
Mittelstadt teaches at FIG. 9 the claim limitation that receiving a mouse-over input at a particular cursor position on the first signal; in response to receiving the mouse-over input, generating a vertical cursor at the particular cursor position that runs vertically across all plots in the graphical display and generating a caption that indicates at least one of the plurality of aggregated values of the first signal at the particular cursor position.
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated of the user zoom functionality into the user interface of Mills for the time-series graph to have provided interactive selection of the time range. One of the ordinary skill in the art would have been motivated to have provided user interactive selection of the time range for the time series graph. 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mills US-PGPUB No. 2016/0203176 (hereinafter Mills) in view of Beedgen et al. US-PGPUB No. 2019/0258677 (hereinafter Beedgen) and Kawata et al. US-PGPUB No. 2021/0125387 (hereinafter Kawata).
Re Claim 17: 
Mills teaches a computer-implemented method of managing multi-resolution time series data, comprising: 
generating a user request specifying a time location on a timeline and a resolution of a plurality of resolutions (
Mills teaches at FIG. 2 that each YEAR super-tile has a plurality of tiles with one resolution of the plurality of resolutions {MONTHS, DAYS, HOURS, SECONDS} wherein each plurality of tiles 200-201-202-203 is associated with a different resolution in FIG. 2 of Mills and each YEAR super-tile has a plurality of tiles with one resolution of the plurality of resolutions {MONTHS, DAYS, HOURS, SECONDS}. 
Mills teaches at FIGS. 6-7 and Paragraph 0081 that the user is viewing one-hour values…By selecting an element of the graph, the display changes to show five-minute intervals within the selected hour. Mills teaches at FIGS. 6-7 and Paragraph 0077 that user requested a retrieval and calculation of rollups on a year’s worth of one-second data on a currently active stream, it would take several seconds just to read the one-second data off the disc drive and at Paragraph 0079 that the time extents used in the display areas 612, 614 is determined via time controls 616 and at Paragraph 0080 that the section 604 may also include a button called “Data Points” which allows the user to select from a number of different rollup function results to display and at Paragraph 0081 that the user is viewing one hour values…By selecting an element of the graph, the display changes to show five-minute intervals within the selected hour), 
wherein the user request is for viewing a first signal (
Mills teaches at FIGS. 6-7 and Paragraph 0081 that the user is viewing one-hour values…By selecting an element of the graph, the display changes to show five-minute intervals within the selected hour. 
It is noted that the resolution of the tiles associated with five-minute intervals is different from that of the tiles associated with one-hour intervals), 
receiving a tile in response to the user request (
Mills teaches at FIGS. 6-7 and Paragraph 0077 that user requested a retrieval and calculation of rollups on a year’s worth of one-second data on a currently active stream, it would take several seconds just to read the one-second data off the disc drive), 
wherein the tile has a fixed number of values independent of the resolution (
Mills teaches at Paragraph 0080 that the section 604 may also include a button which allows the user to select from a number of rollup function results to display, avg, min, max, sum, gaps), 
wherein the tile corresponds to a duration of time a length of which is dependent on the resolution (
Mills teaches at FIG. 2 that each YEAR super-tile has a plurality of tiles with one resolution of the plurality of resolutions {MONTHS, DAYS, HOURS, SECONDS} wherein each plurality of tiles 200-201-202-203 is associated with a different resolution in FIG. 2 of Mills and each YEAR super-tile has a plurality of tiles with one resolution of the plurality of resolutions {MONTHS, DAYS, HOURS, SECONDS}), 
wherein the tile comprises a plurality of aggregated values representing all data time points of the first signal that are in the duration of time corresponding to the tile (Mills teaches at Paragraph 0080 that the section 604 may also include a button which allows the user to select from a number of rollup function results to display, avg, min, max, sum, gaps). 
Mills does not explicitly teach the claim limitation: 
generating a graphical display including a visualization of the plurality of aggregated values of the tile.
Beedgen implicitly teaches the claim limitation of generating a graphical display including a visualization of the plurality of aggregated values of the tile (
Beedgen shows at FIG. 17 and Paragraph 0296-0297 displaying a plurality of aggregated values (e.g., average, 99th percentiles) for an aggregated 24-hour window (24-hour buckets/tiles) while the time series is divided into the two-super-tiles (partitions). 
Beedgen teaches at Paragraph 0262 bucketing the raw logs into buckets of time intervals such as one-minute buckets or five-minute buckets and at Paragraph 0296 that the 24 hour window used in the examples described herein may be selected and at Paragraph 0297 involving time-series indexing of time series with a 24 hour threshold that buckets time series into two partitions (24-hour buckets). 
Beedgen teaches at Paragraph 0270 that it is possible to display the results of a counting aggregation query by time and at Paragraph 0273 that users would like to query the metrics time series in aggregation. A user might wish to see, for example, the average of all CPU usage over time in a cluster of machines. When they query the system, users will then specify only a subset of the identifying metadata they are interested in. The system will then match all the time series identified by the subset of identifying metadata provided, and execute the query using a desired aggregation function (average, 99th percentiles, …) over all the data points in all the time series. 
Beedgen teaches at Paragraph 0297 that finer partitioning may be provided by adding a time level indexing scheme ta the granularity of weeks or months and at FIG. 20 and Paragraph 0317 receiving a query and the query comprising a set of query metadata and a query time range and the selected metrics time series is returned and the selected metrics time series is visualized in a graphical user interface). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Beedgen’s teaching of displaying multiple aggregated values associated with each aggregation unit time interval/zone (24 hours) for a number of aggregated values based on the aggregation function to have modified Mills’s display of aggregated values to have displayed multiple aggregated values simultaneously at each aggregation unit time interval/zone. One of the ordinary skill in the art would have been motivated to have provided multiple aggregated values for each aggregation unit time interval/zone. 
In the same field of endeavor, Kawata implicitly teaches at FIG. 7 and 16-17 and Paragraph 0133 and Paragraph 0147 the claim limitation of generating a graphical display including a visualization of the plurality of aggregated values of the tile (
Kawata teaches at FIG. 8 and Paragraph 0093-0094 that aggregation unit 610 is the 24-hour buckets/tiles when the 24-hour time input frame is selected and the evaluation start date/time input frame 604 is an input field for the administrator to operate the input/output device 30 to specify the date and time to start the evaluation of the cluster. Kawata teaches at FIG. 13 and Paragraph 0132 that each of the histograms 612a/612b/612c/612d corresponding to the 24-hour bucket/time is separately created at a time for each aggregation unit time wherein a plurality of aggregated values for the cluster breakdowns are presented as different graphical elements in colors. 
Kawata teaches at Paragraph 0133 that the graph 602 including histograms is displayed and the measured values are aggregated based on the input values of the graph display start date/time input frame 608, the graph display end date/time input frame 609 and the aggregation unit time input frame 610 and at Paragraph 0147 and Paragraph 0151 that the graph of FIG. 14 is displayed as a graph with the aggregation unit time being “12 hours” and at FIG. 7 that Region 1, Region 2, Region 3 and Region 4 correspond to the claimed super-tiles and at FIGS. 16-17 and each bar graph represents a super-tile wherein a plurality of aggregated values of each bar tile/measurement are displayed simultaneously for clusters c1/c2/c3 of each bar chart/tile of each aggregation unit time in FIG. 17 and for measurement item a and measurement item b o each bar tile in FIG. 7). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Kawata’s teaching of displaying multiple aggregated values with respect to each aggregation unit time interval/zone (12 hours or 1 day) for a number of measurement units/clusters to have modified Mills and Beedgen’s display of aggregated values to have displayed multiple measurement units at each aggregation unit time interval/zone. One of the ordinary skill in the art would have been motivated to have provided multiple aggregated values for each aggregation unit time interval/zone. 

Re Claim 18: 
The claim 18 encompasses the same scope of invention as that of the claim 17 except additional claim limitation that wherein the first signal is a numerical signal, wherein the plurality of aggregated values includes a MIN value, a MAX value, a MEAN value, or a STDEV value of all data time points of the first signal that are in the duration of time corresponding to the tile.
Mills and Beedgen further teach the claim limitation that wherein the first signal is a numerical signal, wherein the plurality of aggregated values includes a MIN value, a MAX value, a MEAN value, or a STDEV value of all data time points of the first signal that are in the duration of time corresponding to the tile (Mills teaches at Paragraph 0080 that the section 604 may also include a button which allows the user to select from a number of rollup function results to display, avg, min, max, sum, gaps. 
Beedgen shows at FIG. 17 and Paragraph 0296-0297 displaying a plurality of aggregated values (e.g., average, count, 99th percentiles) for an aggregated 24-hour window (24-hour buckets/tiles) while the time series is divided into the two-super-tiles (partitions)….involving time-series indexing of time series with a 24-hour threshold that buckets time series into two partitions (24-hour buckets). 
).  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mills US-PGPUB No. 2016/0203176 (hereinafter Mills) in view of Beedgen et al. US-PGPUB No. 2019/0258677 (hereinafter Beedgen); Kawata et al. US-PGPUB No. 2021/0125387 (hereinafter Kawata); 
 and Schlossnagle US-PGPUB No. 2016/0078654 (hereinafter Schlossnagle).
Re Claim 19: 
The claim 19 encompasses the same scope of invention as that of the claim 17 except additional claim limitation that wherein the plurality of aggregated values representing the first signal is displayed as a plurality of summary lines on one screen, wherein when a summary line of the plurality of summary lines is missing one or more data points forming a data gap, two nearest data points on either side of the data gap of the summary line are connected using a straight line.
Mills does not teach, but Schlossnagle teaches at FIGS. 2-6 the claim limitation that wherein the plurality of aggregated values representing the first signal is displayed as a plurality of summary lines on one screen, wherein when a summary line of the plurality of summary lines is missing one or more data points forming a data gap, two nearest data points on either side of the data gap of the summary line are connected using a straight line. 
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have not displayed the data points associated with the time periods within the timeline. One of the ordinary skill in the art would have connected the neighboring bars of timeline by the time axis. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mills US-PGPUB No. 2016/0203176 (hereinafter Mills) in view of Beedgen et al. US-PGPUB No. 2019/0258677 (hereinafter Beedgen); Kawata et al. US-PGPUB No. 2021/0125387 (hereinafter Kawata); 
 and Mittelstadt US-PGPUB No. 2020/0234474 (hereinafter Mittelstadt).
Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 17 except additional claim limitation that receiving a mouse-over input at a particular cursor position on the first signal; in response to receiving the mouse-over input, generating a vertical cursor at the particular cursor position that runs vertically across all plots in the graphical display and generating a caption that indicates at least one of the plurality of aggregated values of the first signal at the particular cursor position.
Mittelstadt teaches at FIG. 9 the claim limitation that receiving a mouse-over input at a particular cursor position on the first signal; in response to receiving the mouse-over input, generating a vertical cursor at the particular cursor position that runs vertically across all plots in the graphical display and generating a caption that indicates at least one of the plurality of aggregated values of the first signal at the particular cursor position.
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated of the user zoom functionality into the user interface of Mills for the time-series graph to have provided interactive selection of the time range. One of the ordinary skill in the art would have been motivated to have provided user interactive selection of the time range for the time series graph. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613